 


114 HR 3357 IH: Providing Opportunity with Energy Revenues in Counties Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3357 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Mineral Leasing Act to require payment to counties of a portion of revenues received by the United States under Federal oil and gas leases. 
 
 
1.Short titleThis Act may be cited as the Providing Opportunity with Energy Revenues in Counties Act or the POWER Counties Act. 2.Payment to counties of portion of revenues received by the United States under Federal oil and gas leasesSection 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) is amended— 
(1)by striking 40 per centum thereof and inserting 40 per centum thereof in the case of rentals of public lands under the Geothermal Steam Act of 1970, and 20 per centum thereof in the case of all other such money,; and (2)by inserting after June 17, 1902 the following: , 20 per centum thereof, other than rentals of public lands under the Geothermal Steam Act of 1970, shall be paid to the county within the boundaries of which the leased lands or deposits are or were located and used by such county for its schools and roads.  
 
